         Case: 3:17-cv-00070-wmc Document #: 30 Filed: 07/16/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

 THEODORE SMITH,

                Plaintiff,                                 OPINION and ORDER
    v.
                                                           Case No. 17-cv-70-wmc
 DR. GAMBARO, et al.,

                Defendants.


         Pro se plaintiff Theodore Smith, an inmate at Columbia Correctional Institution

(“Columbia”) is proceeding in this lawsuit against several Columbia employees on Eighth

Amendment deliberate indifference, excessive force and conditions of confinement claims.

On March 5, 2020, defendants filed a motion for summary judgment for failure to exhaust

administrative remedies. (Dkt. #21.) On June 5, 2020, after Smith missed his opposition

deadline, the court issued an order giving Smith until June 26, 2020, to file a response to

defendants’ motion for summary judgment.         (Dkt. #27.)    Instead of responding to

defendants’ motion, on June 10, 2020, Smith filed a motion for extension of time, and

Magistrate Judge Crocker gave him until July 6, 2020, to respond, noting that defendants

had filed their motion three months ago and Smith’s obligation to respond was not

substantial. (Dkt. #29.) That new deadline has passed, and the court has received nothing

from Smith. Accordingly, having heard nothing from Smith, the court is now granting

defendants’ motion for summary judgment as unopposed, and his claims in this lawsuit

will be dismissed without prejudice for failure to exhaust his administrative remedies. See
      Case: 3:17-cv-00070-wmc Document #: 30 Filed: 07/16/20 Page 2 of 2



Ford v. Johnson, 362 F.3d 395, 401 (7th Cir. 2004) (dismissal for failure to exhaust

administrative remedies is always without prejudice).




                                        ORDER

      IT IS ORDERED that:

      1) Defendants’ motion for summary judgment (dkt. #21) is GRANTED as

          unopposed.

      2) Plaintiff Theodore Smith’s claims in this lawsuit are DISMISSED without

          prejudice.

      3) The clerk of court is directed to enter judgment accordingly.

      Dated this 16th day of July, 2020.

                                           BY THE COURT:

                                           /s/
                                           WILLIAM M. CONLEY
                                           District Judge




                                             2
